DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broderick et al. (US 2019/0142328 A1) (hereinafter – Broderick).

Regarding claims 1, 8 and 15, Broderick discloses A method performed by a user device for determining a unified Parkinson's disease rating scale (UPDRS) value associated with a user of the user device, comprising (Abstract and entire document):
obtaining, by a processor of the user device, video data associated with a movement of a body part of the user (Para. [0130], “Individual body part key points are tracked over the course of the video and the location of each is stored for analysis.”);
determining, by the processor of the user device, whether a measurement condition is satisfied, the measurement condition including at least one of a threshold amount of time having elapsed since beginning of the obtaining of the video data, a threshold amount of the video data obtained, the video data being of a threshold image quality, or a waveform of the video data satisfying a threshold (FIG. 28-29 and Para. [0156], “Some examples included video clip duration normalization. Here, different duration values were assessed for machine learning and it was determined that video clips of 20 seconds in duration carried sufficient movement information for prediction purposes, and so in some examples the final 20 seconds of full video clips were used as preprocessed, normalized training samples.” The machine learning models need enough data, and good quality data for best results);
based on the measurement condition being satisfied, determining, by the processor of the user device and using a model, the UPDRS value based on the video data associated with the movement of the body part of the user (Para. [0118], “The present disclosure also significantly decreases the time it takes to complete the UPDRS in the research and in clinical practice.” And para. [0120], and para. [0157] – [0162], video data input into machine learning to give a UPDRS value, see further the tables on page 8 for example, giving a UPDRS value); and
 providing, by the processor of the user device, the UPDRS value, after determining the UPDRS value, to permit an evaluation of the user based on the UPDRS value (Para. [0118], “The present disclosure also significantly decreases the time it takes to complete the UPDRS in the research and in clinical practice.” And para. [0120], and para. [0157] – [0162], video data input into machine learning to give a UPDRS value, see further the tables on page 8 for example, giving a UPDRS value).
Regarding claims 2, 9 and 16, Broderick discloses The method of claim 1, further comprising: generating, by a sensor of the user device, sensor data based on the user of the user device manipulating the user device (Para. [0072], “The motion components 434 may include acceleration sensor components (e.g., accelerometer), gravitation sensor components, rotation sensor components (e.g., gyroscope), and so forth”); and
determining the UPDRS value based on the sensor data and the video data (Para. [0118], “The present disclosure also significantly decreases the time it takes to complete the UPDRS in the research and in clinical practice.” And para. [0120], and para. [0157] – [0162], video data input into machine learning to give a UPDRS value, see further the tables on page 8 for example, giving a UPDRS value).
Regarding claims 3, 10 and 17, Broderick discloses The method of claim 1, further comprising: determining a stage of Parkinson's disease for the user based on the video data (Para. [0118], “The present disclosure also significantly decreases the time it takes to complete the UPDRS in the research and in clinical practice.” And para. [0120], and para. [0157] – [0162], video data input into machine learning to give a UPDRS value, see further the tables on page 8 for example, giving a UPDRS value); and
providing information that identifies the stage of Parkinson's disease (Para. [0118], “The present disclosure also significantly decreases the time it takes to complete the UPDRS in the research and in clinical practice.” And para. [0120], and para. [0157] – [0162], video data input into machine learning to give a UPDRS value, see further the tables on page 8 for example, giving a UPDRS value).
Regarding claims 4, 11 and 18, Broderick discloses The method of claim 1, wherein the UPDRS value is a movement disorder society (MDS) UPDRS value (Para. [0007], “The scale itself has four components, largely derived from preexisting scales that were reviewed and modified by a consortium of movement disorders specialists (Part I, Mentation, Behavior and Mood; Part II, Activities of Daily Living; Part III, Motor; Part IV, Complications). The UPDRS is frequently utilized and for multiple purposes, including clinical practice. The UPDRS is an acknowledged standard in measuring disease progression and to measure the clinical improvement of FDA approved medications in clinical trials.”).
Regarding claims 5, 12 and 19, Broderick discloses The method of claim 1, wherein the UPDRS value is at least one of a zero, one, two, three, or four (Para. [0007], “The scale itself has four components, largely derived from preexisting scales that were reviewed and modified by a consortium of movement disorders specialists (Part I, Mentation, Behavior and Mood; Part II, Activities of Daily Living; Part III, Motor; Part IV, Complications). The UPDRS is frequently utilized and for multiple purposes, including clinical practice. The UPDRS is an acknowledged standard in measuring disease progression and to measure the clinical improvement of FDA approved medications in clinical trials.”).
Regarding claims 6 and 13, Broderick discloses The method of claim 1, further comprising: receiving, from a server device, the model that is a deep neural network (DNN) model (Para. [0154], “An example machine learning model is now described. A set of video clips of subjects having differing levels of dyskinesia was assembled and categorized from 0-4 (no dyskinesia to very serious dyskinesia).” And [0158], “Some examples allow prediction by a machine learning technique. Here, long short term memory (LSTM) may be units of a recurrent neural network (RNN).”).
Regarding claims 7, 14 and 20, Broderick discloses The method of claim 1, further comprising: providing, via an output component of the user device, a prompt for a predefined gesture of the body part of the user (FIG. 28-29 and associated paragraphs, “tap tests” user instructed to tap screen during an interval and obtain also see other tests, where user is instructed to perform certain movements and the video data is captured and analyzed to output a score); and
obtaining the video data based on providing the prompt (FIG. 28-29 and associated paragraphs, “tap tests” user instructed to tap screen during an interval and obtain also see other tests, where user is instructed to perform certain movements and the video data is captured and analyzed to output a score).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791